Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is executed on
June 16, 2008, to be effective in part on August 23, 2007, by and between
Mannatech, Incorporated (“Employer”), a Texas corporation whose principal place
of business is 600 S. Royal Lane, Suite 200, Coppell, Texas and Terry L.
Persinger (“Employee”), who resides at 1600 Promontory Road, Cedar Hill, Texas
75104.

RECITALS:

A. Employer and Employee are parties to that certain Employment Agreement,
effective as of November 1, 1999, by and between Employer and Employee (as
amended by that certain First Amendment to Employment Agreement, effective
January 1, 2002, Second Amendment to Employment Agreement, effective June 7,
2004, Third Amendment to Employment Agreement, effective January 5, 2006, and
Fourth Amendment to Employment Agreement, effective November 20, 2006, the
“Existing Employment Agreement”).

B. Employer and Employee desire to amend and restate the Existing Employment
Agreement in its entirety with this Agreement.

C. Employer desires to employ Employee, and Employee desires to accept such
employment, upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and upon the terms, conditions and provisions hereinafter set
forth, Employer and Employee do hereby agree as follows:

ARTICLE I

DUTIES AND COMPENSATION

1. Employee is hired to serve as President and Chief Executive Officer of
Employer commencing on the date hereof and continuing until June 16, 2008 (the
“CEO Term”). Beginning on June 16, 2008, Employer will employ Employee as an
employee for a three-year term terminating on June 16, 2011 (the “Subsequent
Term”).

2. Base Salary and Duties.

 

  a. Employee is engaged to serve as President and Chief Executive Officer
during the CEO Term. As President and Chief Executive Officer Employee shall
report directly to Employer’s Board of Directors and shall perform such
services, duties and responsibilities commensurate with his position as may from
time to time be assigned to him by the Board of Directors.

 

1



--------------------------------------------------------------------------------

  b. Employee is engaged to serve as an employee during the Subsequent Term.
During the Subsequent Term, Employee shall report directly to Employer’s Board
of Directors and shall perform such services, duties and responsibilities
commensurate with his position as may from time to time be assigned to him by
the Board of Directors. During the Subsequent Term, Employee shall not be
required to maintain an office at Employer’s offices and Employer shall provide
Employee with supplies, including a laptop computer and a cellular telephone,
sufficient to enable Employee to perform his duties as an employee from home.

 

  c. Employee’s annual base salary commencing on August 23, 2007 and extending
until June 30, 2008 shall be $390,000. Commencing on July 1, 2008, Employee’s
annual base salary shall be $48,000.

3. Benefits. Employee is eligible and shall participate in accordance with the
usual rules of participation in all company and officer benefits accorded and
accruing to other employees of the Employer. These benefits include, but may not
be limited to:

 

  a. Medical insurance, dental insurance, life insurance and long-term and
short-term disability insurance, continuing until the expiration of the
Subsequent Term.

 

  b. Employer’s stock option plans commencing in the year 2000 on a basis
equivalent to all other persons of the Employee’s corporate rank and title.

 

  c. Employer’s executive bonus plan, pursuant to which Employee is eligible to
receive an annual bonus determined by the Board, which bonus may be up to
(i) 70% of Employee’s base salary, on a prorated basis, for Employee’s services
during the CEO Term, and 12.5% of Employee’s base salary, on a prorated basis,
paid according to the Company’s long-term compensation plan. During the
Subsequent Term there will be no bonus plan.

 

  d. The Employer’s 401K Plan, commencing after the inception of employment and
continuing until the expiration of this Agreement.”

4. Automobile. Employer shall, following commencement of the Subsequent Term,
transfer (or cause to be transferred) to Employee title to the automobile
operated by Employee under Employer’s executive car program immediately prior to
the expiration of the CEO Term.

5. Employee discount on products. Commencing on the date hereof, Employee shall
be eligible throughout his lifetime to purchase Employer’s products at the
discounted price for which such products are offered to Employer’s employees on
the date of

 

2



--------------------------------------------------------------------------------

Employee’s purchase, up to $300 per month. In addition, until the expiration of
the Subsequent Term Employee shall be eligible to participate in purchase price
rebates offered by Employer to employees who purchase certain of its products.
The Company makes no commitment to make any specific product available. In the
event the Company discontinues its Employee discount program, Employee shall
have the right to purchase Company products at a reasonably equivalent discount
for his lifetime.

ARTICLE II

PERFORMANCE, NON-COMPETITION AND NON-SOLICITATION

1. Employee agrees to serve in the position of President and Chief Executive
Officer during the CEO Term, and as an employee during the Subsequent Term, and
to perform diligently and to the best of Employee’s abilities the duties and
services appertaining to such positions, as well as such additional duties and
services appropriate to each respective position upon which the parties mutually
may agree from time to time or as may be designated by the Board of Directors.
Employee also agrees that his employment is subject to the current and future
policies and procedures maintained and established by Employer. During the CEO
Term, Employee shall devote Employee’s full productive time, best efforts,
ability and attention to the business of Employer and the performance of
Employee’s duties. During the Subsequent Term, Employee may obtain other
employment, serve on the board of directors of other organizations or provide
consulting or advisory services to other businesses or organizations; provided,
however, that during the Subsequent Term Employee cannot become employed by, sit
on the board of directors of, or provide consultant, advisory or similar
services to, a competitor of Employer; and provided, further that the
limitations contained in this sentence shall survive for a period of one
(1) year after Employee shall cease to be employed by Employer for any reason.
Employee shall not sit on the Board of Directors of any supplier of the Company
until one year after the CEO Term.

2. Employee acknowledges and understands that from time to time Employee’s
duties may require Employee to work on-site at a third party location. In such
instance, Employee agrees to comply with all of the policies, procedures and
directives relevant to working at such third party location.

3. Employee represents and admits that in the termination of Employee’s
employment for any reason whatsoever, Employee’s experiences and capabilities
are such that Employee can obtain employment in business engaged in other lines
and/or of a different nature, and that the enforcement of a remedy by way of
injunction will not prevent Employee from earning a livelihood.

4. Employee acknowledges that Employee will receive special knowledge and
specialized training from Employer, included in which is Confidential
Information (as defined in Article III, Paragraph 4, below). Employee further
acknowledges that training

 

3



--------------------------------------------------------------------------------

provided by Employer and the Confidential Information is valuable to Employer
and, therefore, Employer’s investment in the training and the protection and
maintenance of the Confidential Information constitutes a legitimate interest to
be protected by Employer by the covenant not to compete set forth in Article II
of this Agreement.

5. Non-Competition. Employee hereby agrees that during the Subsequent Term and
for a period of one (1) year after Employee shall cease to be employed by
Employer for any reason, Employee shall not engage in any form of business which
is in competition with Employer, including through the business of any person,
company, firm, corporation, partnership, association, agency, or business, and
particularly through a party known to Employee to be an independent contract
sales associate and/or customer of Employer or with whom Employee had contact
during, or by reason of, Employee’s employment by Employer.

6. Non-Solicitation. Employee further agrees that during the Subsequent Term and
for a period of one (1) year after Employee shall cease to be employed by
Employer for any reason, Employee will not, either directly or indirectly,
through any person, firm, association or corporation with which Employee,
customer and/or independent contractor sales associate (“Subject Person”) is now
or may hereafter become associated with, solicit, cause, influence or induce any
present or future Subject Person of Employer or its affiliates to leave the
employ or business relationship with Employer or its affiliates to accept
employment or a business relationship with Employee or with such person, firm,
association, or corporation with whom Employee may then be affiliated.

As set forth above, Employee acknowledges that the foregoing non-competition and
non-solicitation covenants are ancillary to or a part of an otherwise
enforceable agreement, such being the general agreement of employment and its
related agreements concerning confidentiality and non-disclosure of Confidential
Information and non-solicitation, at the time that this non- competition
covenant is made, that the limitations as to time defined herein are reasonable
and do not impose a greater restraint than is necessary to protect the goodwill
or other business interests of Employer, that the limitations as to geographic
area defined herein are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of Employer, and
that the scope of activity to be restrained defined herein is reasonable and
does not impose a greater restraint than is necessary to protect the good will
or other business interests.

7. Employee agrees that in the highly competitive business in which Employer is
engaged, personal contact is of primary importance in securing new and retaining
present customers and independent associates of Employer (“Associates”).
Employee also agrees that Employer has a legitimate interest in maintaining its
relationships with its Associates and customers and that it would be unfair for
Employee to solicit the business of Employer’s Associates and customers and
exploit the personal relationships Employee develops with Employer’s Associates
and customers by virtue of Employee’s access to Employer’s customers as a result
of Employee’s employment by Employer.

 

4



--------------------------------------------------------------------------------

8. The foregoing covenants not to compete and solicit shall not be held invalid
or unenforceable because of the scope or the territory or actions subject
thereto or restricted thereby, or the period of time within which such Agreement
is operative; but an award or decree in arbitration or any judgment of a court
of competent jurisdiction, as the case may be, may define the maximum territory
and actions subject thereto and restricted by this Article II and the period of
time during which the Agreement is enforceable. Any alleged breach of other
provisions of this Agreement asserted by Employee shall not be a defense for
Employee to claims arising from Employer’s enforcement of the provisions of this
paragraph. Should Employee violate the non-competition or non-solicitation
covenants of this Article II, then the period of time for these covenants shall
automatically be extended for the period of time from which Employee began such
violation until Employee permanently ceases such violation.

9. Irrespective of the term of employment under this Agreement, and in
consideration of the promises specified in Article II of this Agreement,
Employer agrees as follows:

a. To provide specialized training as specified herein; and

b. To provide Employee with access to Employer’s software and files, records,
marketing procedures, processes, computer programs, compilations of information,
records, Associate and client requirements, pricing techniques, lists, formulae,
lists identifying Associates, partners, potential investors, methods of doing
business and other Confidential Information which is regularly used in the
operation of the business of Employer.

10. Employee represents and warrants that the delivery and execution of this
agreement will not cause a breach in the terms of any existing agreement to
which he is a party nor interfere with any undertakings which he is bound to
perform or refrain from under any such agreements.

11. Article II, Paragraphs 5 and 6 shall survive the execution, performance
and/or termination of this Agreement, subject to the time and scope limitations
set forth therein.

ARTICLE III

Confidential Information

1. Employer will provide or has provided Employee with specialized information
concerning its products and business operations. Irrespective of the term of
employment, and in consideration of Employee’s promises specified in Article II
of this Agreement, Employer agrees to provide specialized training and
instruction to Employee for the job duties assigned to Employee, and agrees to
provide specialized training to Employee for such additional job duties as
Employer may, in good faith, direct or as the interests, needs and business
opportunities of Employer shall require or make advisable.

 

5



--------------------------------------------------------------------------------

2. During the course of Employee’s employment and training incident thereto
Employee will be or was given access to Employer’s Confidential Information
concerning Employer’s products and business operations.

3. Employee acknowledges that in the further course of Employee’s employment
with Employer, Employee will gain a close, personal and special influence with
Employer’s customers and will be acquainted with all of Employer’s business,
particularly Employer’s Confidential Information concerning the business of
Employer and its affiliates.

4. For purposes of this Agreement “Confidential Information” shall mean and
include information disclosed to Employee or known by Employee through
Employee’s employment with Employer, not generally known in Employer’s industry,
about Employer’s products, processes and services, including but not limited to
information concerning inventions, trade secrets, research and development, as
well as all data or information concerning customers (including, Associates),
customer lists (including downline reports and similar reports of business
activities and relevant information concerning persons who conduct the same),
prospect lists, mailing lists, sales leads, contracts, financial reports, sales,
purchasing, price lists, product costs, marketing programs, marketing plans,
business relationships, business methods, accounts payable, accounts receivable,
accounting procedures, control procedures and training materials.

5. Employee recognizes that Employee’s position with Employer is one of the
highest trust and confidence by reason of Employee’s access to the Confidential
Information and Employee agrees to use Employee’s best efforts and will exercise
utmost diligence to protect and safeguard the Confidential Information. In this
respect, Employee agrees that fulfilling the obligations of the Agreement is
part of Employee’s job responsibilities with Employer for which Employee has
been retained as an Employee and for which Employee has received consideration
therefor.

6. Except as may be required by Employer in connection with and during
Employee’s employment with Employer, or with the express written permission of
Employer, Employee shall not, either during the CEO Term or the Subsequent Term
or at any time thereafter, directly or indirectly, download, printout, copy,
remove from the premises of Employer, use for Employee’s own benefit or for the
benefit of another, or disclose to another, any Confidential Information of
Employer, its customers, suppliers, contractors or other with which Employer has
a business relationship.

7. Employee agrees that all files, memoranda, data, notes, records, drawings,
charts, graphs, analyses, letters, reports, or other documents or similar items
made or compiled by Employee, made available to Employee or otherwise coming
into Employee’s possession while employed by Employer concerning any process,
apparatus or products manufactured, sold, used, developed, investigated or
considered by Employer concerning the Confidential Information or concerning any
other business or activity of Employer shall remain at all times the property of
Employer and shall be delivered to Employer upon termination of Employee’s
employment with Employer or at any other time upon request.

 

6



--------------------------------------------------------------------------------

8. Employee agrees that, during the term of Employee’s employment with Employer
or upon termination thereof, and if requested by Employer to do so, Employee
will sign an appropriate list of any and all Confidential Information of
Employer of which Employee has knowledge or about which Employee has acquired
information.

9. This Article III shall survive the execution, performance and/or termination
of this Agreement.

ARTICLE IV

ASSIGNMENT OF INVENTIONS

1. Employee agrees to promptly disclose to Employer and Employee hereby assigns
to Employer or its designee, its assigns, successors or legal representatives,
all, right, title and interest in and to any and all patents, formulae,
inventions, processes, designs, software, firmware, circuitry, diagrams,
copyrights, trade secrets, and any other proprietary information (collectively,
the “Proprietary Information”) whatsoever, conceived, developed or completed by
Employee during the course of Employee’s employment with Employer, or using
Employer’s time, data, facilities and/or materials, provided the subject matter
of the Proprietary Information is within the scope of the duties and
responsibilities of one in Employee’s position with Employer or occurs as a
result of Employee’s knowledge of a particular interest of Employer.

2. Employee agrees to assist Employer at any time during Employee’s employment
with Employer, or after termination of Employee’s employment by Employer with
reimbursement by Employer for all expenses incurred, in the preparation,
execution, and delivery of any assignments, disclosures, patent applications, or
papers within the scope and intent of this Agreement required to obtain patents
or copyrights in the Proprietary Information in this or a foreign country and in
connection with such other proceedings as may be necessary to vest title to the
Proprietary Information in Employer, its assigns, successors, or legal
representatives.

ARTICLE V

MISCELLANEOUS

1. Termination. Nothing contained in this Agreement shall be construed as
impairing the right of Employer to terminate Employee’s employment with Employer
hereunder, including by reason of death or disability of Employee, provided that
Employer shall be liable to pay Employee as follows:

a. By continuing to pay his base salary, as set forth in Article I, Paragraph
2(c), through June 16, 2011 on the usual and customary pay dates of Employer,
falling every other week; provided, however, should June 16, 2011 (the last day
of the Subsequent Term) fall between pay periods, the amount due Employee shall
be paid to him on June 16, 2011 as the final amount due under this provision. In
the sole discretion of Employer, at the request of Employee a lump sum payment
of the amounts that are to become due under the terms of this Article V,
Paragraph 1(a) in the instance of termination of Employee prior to the end

 

7



--------------------------------------------------------------------------------

of the term of this Agreement may be paid in a lump sum, which sum shall be
discounted by that percentage rate which is the then-prevailing and in effect
interest rate for a United States Treasury Security having a maturity of three
(3) years, publicly quoted during the week in which the termination, if any,
occurred. Should such treasury security cease being sold, offered or quoted, the
parties, in good faith, shall select an equivalent index or discount rate by
which to make the discount computation;

b. By delivering to Employee, any stock options he would have earned as awarded
by any resolution of the Board of Directors or the compensation respecting that
calendar year in which termination, if any, ensued, identical in vesting and
terms, but with the awarded number of option shares being reduced ratably based
upon the period of service of Employee prior to termination, compared with
twelve months’ service;

c. By paying to Employee, when all similar bonuses are paid in the next calendar
year, respecting that calendar year in which termination, if any, ensued, that
bonus he would have earned, if any, had he remained employed by Employer,
reduced ratably based on the period of service of Employee prior to termination,
compared with twelve months’ service.

For computational purposes, termination during days 1-15 of the month shall not
count as that month’s service; however, termination during days 16 through and
up to 31, shall count as that month’s service. All references to Employee in
this Section shall include Employee, his representatives or his beneficiaries as
applicable.

2. Obligations. Employee’s obligations under this Agreement shall continue,
survive and remain enforceable in accordance with the terms hereof, whether or
not Employee’s employment with Employer shall be terminated voluntarily or
involuntarily, with or without reason.

3. Future Agreement. Should this Agreement expire in accordance with its terms
with Employee within the employment of Employer, the parties will renew this
Agreement on terms and conditions similar to other employees of equal title and
position within Employer’s organization.

4. Enforcement. It is the express intention of the parties to this Agreement to
comply with all laws applicable to the covenants and provisions contained in
this Agreement. If any of the covenants contained in this Agreement are found to
exceed in duration or scope those permitted by law, it is expressly agreed that
such covenant may be reformed or modified by the award or decree of an
arbitrator, or, if applicable, a final judgment of a court of competent
jurisdiction or other lawful constituted authority, as the case may be, to
reflect a lawful and enforceable duration or scope, and such covenant
automatically shall be deemed to be amended and modified so as to comply with
the arbitration award, decree, judgment or order of such court or authority, as
the case may be. If any one or more of the provisions contained herein shall for
any reason be held invalid, illegal or unenforceable in any respect even after

 

8



--------------------------------------------------------------------------------

reformation, such invalidity, illegality or unenforceability shall not affect
the enforceability or validity of any other provision contained in this
Agreement, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provisions had never been contained herein.

5. Adequacy of Consideration; Separate Agreements. Employee agrees that the
agreements, non-competition agreements, nondisclosure agreements, and
non-solicitation agreements set forth herein each constitute separate
agreements, independently supported by good and adequate consideration and shall
be severable from the other provisions of this Agreement and shall survive the
Agreement. The existence of any claim or cause of action of Employee against
Employer, whether predicated on this agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of the covenants and
agreements of Employee contained in the non-competition, nondisclosure or the
non-solicitation agreements. If a court of competent jurisdiction determines
that any restriction in a clause or provision of this Agreement is void, illegal
or unenforceable, the other clauses and provisions of this Agreement shall
remain in full force and effect and the clauses and provisions that are
determined to void, illegal or unenforceable shall be limited so that they shall
remain in effect to the fullest extent permitted by law.

6. No Indirect Breach. Employee will use his best efforts to ensure that no
relative of his, nor any corporation or other entity of which he is a officer,
principal, manager, director or shareholder or other affiliate, shall take any
action that Employee could not take without violating any provision of this
Agreement.

7. Injunctive Relief. Employee recognizes and acknowledges that damages in the
event of his breach of certain provisions of this Employment Agreement would be
inadequate, and Employee agrees that Employer, in addition to all other remedies
it may have, shall have the right to injunctive relief via arbitration if there
is a breach by Employee of any one or more of the provisions contained in
Article II hereof.

8. Arbitration. Arbitration, including the right to invoke injunctive relief and
any emergency relief or measures provided for, shall be the exclusive remedy for
any and all disputes, claims or controversies, whether statutory, contractual or
otherwise, between Employer and Employee concerning Employee’s employment or the
termination thereof. In the event either party provides a Notice of Arbitration
of Dispute to the other party, Employer and Employee agree to submit such
dispute or controversy, whether statutory or otherwise, to an arbitrator or
arbitrators selected from a panel of arbitrators of the American Arbitration
Association located in Dallas, Texas. The effective rules of Commercial
Arbitration of the American Arbitration Association at the time of the
commencement of the arbitration shall control the arbitration. In any
arbitration proceeding conducted subject to these provisions, all statutes of
limitations that would otherwise be applicable shall apply to any arbitration
proceeding hereunder. In any arbitration proceeding conducted subject to these
provisions, the arbitrator(s) is/are specifically empowered to decide any
question pertaining to limitations, and may do so by documents or by a hearing,
in his or her sole discretion. In this regard, the arbitrator may authorize the
submission

 

9



--------------------------------------------------------------------------------

of pre-hearing motions similar to a motion to dismiss or for summary
adjudication for the purposes of consideration this matter. The arbitrator’s
decision will be final and binding upon the parties. The parties further agree
to abide by and perform any award rendered by the arbitrator. The prevailing
party in such proceeding shall be entitled to record and have awarded its
reasonable attorney’s fees, in addition to any other relief to which it may be
entitled. In rendering the award, the arbitrator shall state the reasons
therefor, including any computations of actual damages or offsets, if
applicable.

9. Waiver of Breach. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

10. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto. No modification or amendment of this Agreement may be made
except by written agreement signed by both of the parties hereto.

11. Descriptive Headings. All headings, captions and arrangements used in this
Agreement are intended solely for the convenience of the parties and shall not
be deemed to limit, amplify or modify the terms of this Agreement nor affect the
meaning thereof.

12. Governing Law. The substantive laws of the State of Texas, excluding any
conflicts of law rule or principle that might otherwise refer to the substantive
law of another jurisdiction, shall govern the interpretation, validity and
effect of this Agreement without regard to the place for performance thereof.
This Agreement has been executed and delivered by the parties hereto in Dallas
County, Texas, and Employer and Employee agree that venue as to any action which
might ensue after arbitration shall be proper, if permitted, within the state or
federal courts in Dallas County, Texas to decide any matter relating to this
Agreement or the related arbitration.

13. Notices. Any notice or communication required or permitted hereby shall be
in writing and shall be delivered personally, sent by prepaid telegram and
followed with a confirming letter, or mailed by certified or registered mail,
postage prepaid.

 

(a)    If to Employee, to:    Terry L. Persinger    1600 Promontory Drive   
Cedar Hill, TX 75104 (b)    If to Employer, to:    Mannatech, Incorporated   
Attn: General Counsel    600 S. Royal Lane, Suite 200    Coppell, Texas 75019

 

10



--------------------------------------------------------------------------------

or in the case of each party hereto, to such other address and to the attention
of such other person as may have theretofore been specified in writing in like
manner by such party to the other party. Each such notice or communication shall
be deemed to have been given as of the date so delivered or at the expiration of
the third business day following the date of the mailing.

14. Assignment. This Agreement shall insure to the benefit of and be binding
upon Employer and Employee and their respective successors and assigns. Employee
shall not be entitled to assign any rights or obligations hereunder.

15. Prior Agreement. This Agreement supersedes all prior agreements, including
the Existing Employment Agreement, between the parties of any and every nature
whatsoever, including agreements for additional compensation or benefits. All
such prior agreements are null and void.

16. Employee Acknowledgment. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily
and without duress agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect to the subject matter contained
herein. Without limiting the generality of the previous sentence, the Company,
its affiliates, advisors and/or attorneys have made no representation or
warranty to Employee concerning the state or federal tax consequences to
Employee regarding the transactions contemplated by this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement to be
effective as of the 23rd day of August, 2007.

 

EMPLOYEE:

/s/ Terry L. Persinger

Terry L. Persinger EMPLOYER:

Mannatech, Incorporated,

a Texas corporation

By:  

/s/ Terence L. O’Day

Name:  

 

Title:  

 

Employment Agreement Signature Page